EXHIBIT 10.1

 

DISTRIBUTION/MARKETING AGREEMENT

 

This DISTRIBUTION/MARKETING AGREEMENT as defined below ("Agreement") is entered
into as of March 7, 2016, by and between: XLI Technologies, Inc. a Nevada
Corporation (hereinafter "XLI"), and BOSCH TECHNOLOGIES, LLC, a Nevada limited
liability company ("BOSCH"). Neither this Agreement nor any rights or
obligations of XLI hereunder shall be assignable or transferable by XLI, in
whole or in part, by operation of law or otherwise, without the prior written
consent of BOSCH.

 

WHEREAS

 

I.

BOSCH supplies products using BOSCH'S limited rights to the proprietary
Nanotechnology Printed LightSheets, Printed Solar Panels and Printed Batteries
(the "Products").

 II.

XLI desires to acquire the exclusive distribution/marketing rights, limited by
the provisions within this agreement, and re seller of the Products and/or to
incorporate the Products into XLI's existing or future products (the "Value
Added Products") within the Caribbean Islands excluding Cuba ("Territory")
during the Term of this Agreement ("Term").

 

1.

NOW IT IS AGREED AS FOLLOWS:


a.

Appointment, Exclusivity and Products. 1.1 Appointment. Subject to the terms and
conditions of this Agreement, BOSCH hereby appoints XLI for the Term as its
exclusive distributor and reseller of the Products with exclusive distribution
rights in the Territory and XLI accepts such appointment. XLI may market and
sell Products outside of the territory during the Term with the prior written
(email) consent of BOSCH which consent shall be subject to change at the option
of BOSCH. BOSCH will provide XLI with Ninety (90) days written notice (via
email) of any change in consent from BOSCH.

 b.

Exclusivity. The exclusivity granted by BOSCH to XLI herein is limited solely to
the Term and business in the Territory. Any default by XLI in the performance of
the obligations required under this agreement will void the exclusivity
provisions of this agreement and BOSCH shall thereafter have the right, in
addition to all other rights herein, to sell Products to parties and entities.

 



 1

 



 

2.

PRODUCTS: "PRODUCTS" means the following of solely BOSCH's rights of specific
products:

 



a.

Printed Solar Panels These Solar Panels utilize nanotechnology to create
lightweight printable solar panels. Featuring windows that are clear and
functional from both directions. This allows sunlight to pass through while
generating electricity, even in conditions of low and ambient lighting.

 b.

Printed Batteries These Printed Batteries are a printed power source designed to
be produced onto a thin, flexible material with flexible construction, which can
thereafter be retrofitted onto printed solar panels and lighting.

 c.

Printed Lighting This lighting technology provides the world with a new method
of efficient illumination. Printed Light Sheets can be used in a wide variety of
products including, but not limited to, retail signs, promotional signs,
restaurant menus, road signs, etc. The Printed Lights produce 600-800 lumens
depending on size, which can range from one square inch to 800 square feet.
Despite the pro vivid brightness, the lights only consume .0625 watts per square
foot and have a life span of 80,000-100,000 hours.



 

3.

XLI COST OF EXCLUSIVITY: XLI shall issue 4.7 million shares of series B
preferred stock to BOSCH. BOSCH agrees to transfer such shares to Triton Solar,
LLC.

 

4.

TERM: 10 years

 5.

TERRITORY: The Caribbean Islands (excluding Cuba) encompassing 121 countries
including US Virgin Islands, Barbados, Bonaire, the Cayman Islands, Saint Croix,
the Bahamas, Hispaniola, Puerto Rico, Jamaica, Dominica, Montserrat, Saba, Saint
Kitts, Saint Lucia, Saint Thomas, Saint John, Tortola, Grenada, Saint Vincent,
Guadeloupe, Martinique, and Trinidad & Tobago.

 6.

BOSCH'S ADDITIONAL FEE: "BOSCH's ADDITIONAL FEE" shall be 5% additional to all
purchases related to all product sales and distribution.

 7.

COST OF PRODUCTS: Shall be determined on a case by case basis by mutual
agreement of the parties.

 

8.

MARKETING: XLI will be responsible for all costs in connection with or allocable
to any advertising and promotions, including design, production and manufacture,
marketing and advertising materials, press kits, advertising funding and rebates
including "co-op" advertising, display and advertising, fixtures, placement,
transaction reporting and management, media purchases, website design,
development and maintenance (including hosting services, server maintenance,
hardware and software costs and security services), artwork graphics,
fulfillment, promotions, mass merchant advertising, advertising agency and
consultant fees and/or public relations.

 9.

ENTIRE AGREEMENT: This Distribution/Marketing Agreement ("Main Agreement"),
between XLI and BOSCH as to the subject matter hereof, and supersede all
previous agreements, warranties or representations, oral or written, which may
have been made be tween XLI and BOSCH as to the subject matter hereof.

 10.

BOSCH'S WARRANTIES: BOSCH warrants that it is solvent and not in danger of
bankruptcy. BOSCH has the authority to enter into this Agreement and there are
and, to the best of BOSCH's knowledge and belief, will be no claims, actions,
suits, arbitrations, or other proceedings or investigations pending or
threatened against or affecting the BOSCH's ability to fulfill its obligations
under this Agreement, at law or in equity, or before any federal, state, county,
municipal or other governmental instrumentality or authority, do mestic or
foreign. BOSCH warrants that all payments of the XLI percentages will be by
check, wire transfer or money order payable in the name of XLI.

 



 2

 



 

11.

PROPRIETARY INFORMATION: XLI shall not disclose, without obtaining the prior
consent of BOSCH, to any person, other than shareholders, officers, and
employees of XLI or any persons to whom disclosure is reasonably necessary or
appropriate, any material, confidential information obtained by XLI which
pertains to any of BOSCH's product distribution rights, private product
information, clients, marketing, procedures, practices, pricing, financial
condition, or methods which is not a matter of public knowledge and the
disclosure of which is not required for the performance of BOSCH's duties.

 12.

ASSIGNMENT: XLI may not assign this Agreement or delegate its obligations in
whole or in part, or sublicense or use an agent to exploit the media buys
voluntarily or involuntarily, without notice of BOSCH's prior approval in
BOSCH's sole discretion, and any attempted assignment in breach of this
provision will be void.

 13.

INDEMNITY: Each party hereby agrees to defend, indemnify and hold harmless the
other (and its affiliates, and its and their re spec tive successors, assigns,
distributors, officers, directors, employees and representatives) against and
for any and all claims, liabilities, damages, costs and expenses (including
reasonable outside attorney's fees and court costs) arising from or related to
any breach by the indemnifying party of any of its undertakings, representations
or warranties under this Agreement, and/or arising from or related to any and
all third party claims which, if proven, would be such breach. Each party agrees
to notify the other in writing of any and all claims to which this indemnity
will apply, and to afford the indemnifying party the opportunity to undertake
the defense of such claim(s) with counsel approved by the indemnified party
(which approval will not be unreasonably withheld), subject to the right of the
indemnified party to participate in such defense at its cost.

 

14.

ENTIRE AGREEMENT: DISTRIBUTION/MARKETING AGREEMENT ("Main Agreement"), between
XLI and BOSCH as to the subject matter hereof, and supersede all previous
agreements, warranties or representations, oral or written, which may have been
made between XLI and BOSCH as to the subject matter hereof.

 

By signing in the spaces provided below and fulfillment (i.e., "XLI cost of
exclusivity"); XLI and BOSCH accept and agree to all of the terms and conditions
of this Agreement in its entirety.

 

 

XLI Technologies, Inc.

(XLI)

 

 

Bosch Technologies, LLC
(BOSCH)



 

 

 

 

 

 

/s/ James Schramm

 

 

/s/ Arlene Legaspi

 

Name: James Schramm

 

 

Name: Arlene Legaspi

 

 

 

 

 

 

Date: 03-8-16

 

 

Date: 03-8-16

 



 

 

3

--------------------------------------------------------------------------------